                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ALVIN HERRON,

      Petitioner,

v.                                                          4:19cv186–WS/CAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 10) docketed December 9, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be denied. Petitioner has filed

objections (ECF No. 13) to the magistrate judge’s report and recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be

adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed

to show that he is entitled to relief under 28 U.S.C. § 2254. Accordingly, it is
                                                                             Page 2 of 2


ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 10) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner’s petition for writ of habeas corpus (ECF No. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Alvin Herron’s petition for writ of

habeas corpus is DENIED.”

      4. Petitioner’s request (ECF No. 13) for a certificate of appealability is

DENIED.

      DONE AND ORDERED this             21st    day of     February     , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
